Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Examiners Amendment

1.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
2.	The application has been amended as follows:
In claim 22, please delete “preferably 500 g/mol to 6000 g/mol”.
In claim 22, please delete “preferably 1.8 to 2.2”.
In claim 22, please delete “preferably 0.9:1 to 1.1:1”.
In claim 22, please delete “in the presence of d) optionally, one or more catalysts with addition of e) optionally, auxiliary substances and additives” and insert in its place 
-- d) optionally, in the presence of one or more catalysts and e) optionally, with addition of auxiliary substances and additives--.
In claim 27, please delete “the prepolymer process” and insert in its place --a prepolymer process--.
In claim 31, please delete “it has a total thickness” and insert in its place --the film has a total thickness--.
Authorization for this examiner’s amendment was given in a telephone interview with Claudia Schultze on July 18, 2022.


Reasons for allowance

3.	Claims 22-33 and 36 are allowed and renumbered as claims 1-13.  Claims 1-21 and 34-35 have been cancelled by Applicant.

4.	The following is an examiner’s statement of reasons for allowance: 
Applicant has filed a terminal disclaimer of prior Patent No. 10,864,708; 10,286,635. The terminal disclaimer filed on February , 2003, disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of prior Patent No. 10,864,708; 10,286,635 has been reviewed and is accepted.
The prior art of record does not teach or suggest the recited multi-layer plastic film further including one or more linear polyether diols with mean molecular weights from 500 g/mol to 10,000 g/mol and where the molar ratio of the NCO groups in b) to the groups in a) and c) that are reactive towards isocyanate amounts to 0.85:1 to 1.2:1.
The prior art does not teach motivation or suggestion for modification to make the invention as instantly claimed.
Any comments considered by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lawrence Ferguson whose telephone number is 571-272-1522.  The examiner can normally be reached on Monday through Friday 9:00 AM – 5:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Frank Vineis, can be reached on 571-270-1547.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/LAWRENCE D FERGUSON/Examiner, Art Unit 1781